Per Curiam. Leon Robinson was convicted of a felony and filed a timely appeal with this Court. His brief was due January 11, 1994, but his counsel, Jan Thornton, failed to file the brief on time. She contends she did not receive notice from the Office of the Clerk of this Court setting the briefing schedule, but she acknowledges it was her responsibility to file the brief on time.  While we deem the explanation for the failure to present the brief to this Court inadequate, we grant the motion to file a belated brief because this is a criminal case and we cannot allow failure of counsel to deprive a criminal defendant of his appeal. The matter is referred to the Committee on Professional Conduct for whatever investigation and possible action it may deem proper. Stone v. State, 288 Ark. 472, 705 S.W.2d 441 (1986).